SOMMERVILLE, J.
Plaintiffs appeal from a judgment rejecting their demand for damages against the city of Crowley because of the death of their five year old son, who was drowned from a bridge crossing a drain on the eastern boundary of the city. The negligence and fault alleged against defendant was because of failure to place rails or bannisters on the ends of the bridge.
The bridge in question formed a part of the highway, and extended across Eastern avenue, partly covering a natural drain which extended from one side of the city to the other. Eastern avenue was 75 feet wide, and the bridge crossing it was 16 feet long, from east to west, the direction in which the ditch runs. The evidence shows that the bridge was well built, and in good condition at the time of the accident. It also shows that the little child whose life was lost was on one end of the bridge, playing in the water which filled the ditch. In getting up, his feet slipped, he fell into the water, and he was drowned. Plaintiffs contend that, if a rail had been run along the end of the bridge, the child would not have fallen into the water. But they have failed to prove that it was negligence on the part of defendant not to have put a rail at the end of the bridge. The bridge was of sufficient width and strength to accommodate the traffic on Eastern avenue, which was very limited. It was not shown that the bridge was frequented by children; and the five year old child of plaintiffs was a half mile to a mile from its parents’ residence, in the company of two little boys. It has not been deemed necessary in a city of any size to rail all the bridges crossing drains, and we fail to see where the defendant was negligent in not putting rails across the ends of the bridge referred to.
Judgment affirmed.